Pursuant to Ind. Appellate Rule 65(D), this

                                                             FILED
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing               Dec 07 2012, 10:36 am
the defense of res judicata, collateral
estoppel, or the law of the case.
                                                                  CLERK
                                                                of the supreme court,
                                                                court of appeals and
                                                                       tax court



ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

KIMBERLY A. JACKSON                                GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   RYAN D. JOHANNINGSMEIER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

DEANDRE L. MATHEWS,                                )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 49A02-1205-CR-416
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Robert R. Altice, Jr., Judge
                         The Honorable Amy J. Barbar, Magistrate
                            Cause No. 49G02-1112-FB-86935



                                        December 7, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Deandre L. Mathews appeals his conviction for class B felony burglary, following a

bench trial. The sole issue presented for our review is whether the evidence is sufficient to

sustain his conviction. Finding the evidence sufficient, we affirm.

                              Facts and Procedural History

       On November 14, 2011, at approximately 7:00 a.m., Kathy Dean left her home to go

to work. She locked her door before she left. When she returned at 4:30 p.m., she found her

kitchen window broken and the back door of the home open and dented. The kitchen

drawers were open and the computer in her dining room was unplugged. A couch cushion

and a plant had been moved in the living room and her wall-mounted television had been

turned to face the ceiling. Two video game systems were missing. When she entered her

bedroom, she noticed that her bedroom television was missing, as was her iPod Touch, a jar

of coins, and $302 in cash. Her mattress was turned and her clothes had been strewn about.

In her son’s room, the wall-mounted television was also turned to face the ceiling. Her house

was a “mess.” Tr. at 7.

       Dean immediately called the police. Indianapolis Metropolitan Police Department

Officer Dustin Carmack responded to the scene. He observed that Dean’s back door

appeared to have been kicked open and that the house was ransacked. Officer Carmack

noticed fingerprints on each side of the televisions that had been turned toward the ceiling.

Testing subsequently matched Mathews’s fingerprint to the only identifiable fingerprint on




                                             2
the televisions. Dean had never met Mathews and he did not have permission to be in her

home.

        On December 12, 2011, the State charged Mathews with class B felony burglary and

class D felony theft. Following a bench trial held on April 19, 2012, the trial court found

Mathews guilty as charged. Determining that the counts merged, the trial court entered

judgment of conviction only as to class B felony burglary and sentenced Mathews to thirteen

years’ incarceration. This appeal ensued.

                                  Discussion and Decision

        Mathews challenges the sufficiency of the evidence to sustain his class B felony

burglary conviction. When reviewing the sufficiency of the evidence, we consider only the

probative evidence and reasonable inferences supporting the judgment. Drane v. State, 867

N.E.2d 144, 146 (Ind. 2007). We neither reweigh the evidence nor assess witness credibility.

Id. We consider conflicting evidence most favorably to the judgment and will affirm the

conviction unless no reasonable factfinder could find the elements of the crime proven

beyond a reasonable doubt. Id.

        To convict Mathews of class B felony burglary, the State was required to prove that

Mathews broke and entered Dean’s home with the intent to commit a felony therein. See Ind.

Code §35-43-2-1. The felony alleged by the State was theft, that is, the knowing or

intentional exertion of unauthorized control over another’s property with the intent to deprive

the other person of any part of its value or use. See Ind. Code § 35-43-4-2. “Circumstantial

evidence alone is sufficient to sustain a burglary conviction.” Baker v. State, 968 N.E.2d


                                              3
227, 230 (Ind. 2012). Indeed, “a burglar’s intent to commit a specific felony at the time of

the breaking and entering may be inferred from the circumstances.” Id. (citations and

quotation marks omitted). However, the evidentiary inference pointing to the defendant’s

intent must be separate from the inference of the defendant’s breaking and entering. Id. In

other words, the inference of intent must not derive from or be supported by the inference of

breaking and entering. Id.

       Here, the State presented ample evidence to support a reasonable inference that

Mathews broke and entered Dean’s home as well as a reasonable inference that he did so

with the intent to commit theft therein. Dean’s back door had been kicked open, the house

was ransacked, and several items of value were missing. Drawers were left open and items

moved, suggesting that the intruder was looking for additional items to take. Mathews's

fingerprints were indentified on one of the moved items, a television. Dean did not know

Mathews and he did not have permission to enter her home. This evidence is sufficient to

prove that Mathews broke and entered Dean’s home with the intent to commit theft therein.

       On appeal, Mathews points to his self-serving testimony that he saw two “older guys”

exiting Dean’s home with valuables and that they must have been the ones who broke and

entered her home with the intent to commit theft. Tr. at 26-27. He also testified that,

although he admittedly entered Dean’s home and watched some television, he did so because

he wanted to escape the cold and the rain and he believed the home was vacant. The entirety

of Mathews’s argument is merely an invitation for this Court to reweigh the evidence and




                                             4
reassess witness credibility on appeal, which we may not do. The State presented sufficient

evidence to sustain Mathews’s class B felony burglary conviction.

      Affirmed.

RILEY, J., AND BAILEY, J., concur.




                                            5